Exhibit 10.121

 

EXECUTIVE SEVERANCE AGREEMENT

 

This Executive Severance Agreement (the “Agreement”), dated as of February 3,
2009 (the “Separation Agreement”), is made and entered into by and between
Steven L. Muellner (“Executive”) and Meade Instruments Corp., a Delaware
corporation (the “Company”).

 

RECITALS

 

A.            Executive served as President and Chief Executive Officer of the
Company.

 

B.            The terms and conditions of Executive’s employment with the
Company are governed by an Employment Agreement, dated as of July 13, 2007 (the
“Employment Agreement”), by and between the Company and Executive which
formalizes the severance commitments owed to Executive in the event of a
termination of such Employment Agreement.

 

C.            The termination of the Employment Agreement will be effective as
of the Separation Date. Accordingly, Executive and the Company desire to enter
into this Agreement to set forth in detail, among other things, the payments and
benefits Executive is entitled to receive in connection with such termination
from the Company.

 

NOW, THEREFORE, in consideration of the covenants undertaken in the Agreement,
the Company and Executive agree as follows:

 

AGREEMENT

 

1.             Termination of Employment Agreement.  On the Separation Date, the
Employment Agreement shall terminate; provided, however, that notwithstanding
anything to the contrary in this Agreement, Sections 7 (Confidential
Information), 8 (Inventions and Patents), 9 (Non-Competition),
10 (Non-Solicitation of Customers), 11 (Noninterference with Employees),
12 (Assistance in Patent Applications) and 13 (Indemnity) of the Employment
Agreement, which are incorporated herein by reference, shall continue to apply
in accordance with their terms.

 

2.             Severance Payments and Benefits.  In connection with the
termination of the Employment Agreement and for his obligations to the Company
under this Agreement, including, without limitation, the Non-Competition
obligations set forth in the Employment Agreement, Executive shall receive the
following:

 

2.1.          Severance Payment.  A lump sum cash payment equal to Four Hundred
Thousand Dollars ($400,000) (the “Severance Payment”). The Severance Payment
shall be paid by the Company to the Executive on the Payment Date (as defined
below).

 

2.2.          Company Sponsored Benefits.  Participation by Executive in all
Company sponsored benefits and plans shall terminate on the Separation Date. The
Company will provide Executive with a notice under COBRA (as defined below),
which will include the insurance premium rate for coverage for Executive under
the Consolidated Omnibus Budget Reconciliation Act of 1984, as amended
(“COBRA”). Executive will receive sufficient funds to cover the Company
sponsored portion of Executive’s group insurance coverage for a period of twelve
(12) months; provided, however, that Executive must timely apply for and elect
such COBRA benefits. It will be Executive’s responsibility and obligation to pay
the applicable COBRA premium for Executive’s coverage.  The aggregate value of
all payments to be made to the Executive under this Section 2.2 shall be paid to
Executive in one lump sum on the Payment Date.

 

--------------------------------------------------------------------------------


 

2.3.          401K Account.  Nothing in this Agreement shall affect Executive’s
rights to his Company 401(k) account.

 

3.             Company Property.  Executive agrees to return all Company
property to the Company immediately after the Separation Date; including,
without limitation, product samples or other Company equipment of a material
nature, confidential company documentation, or any company records, unless the
Company property is used in connection with services provided to or on behalf of
the Company by Executive; provided, however, Executive can retain his office
computer and related peripherals without any cost to Executive. Notwithstanding
the above, the parties agree that the Company cell phone issued to Executive
shall remain with and shall become the property of Executive, and Executive
agrees to be responsible for all expenses and liabilities related thereto after
the Separation Date.

 

4.             Executive Release.  In consideration of the terms of this
Agreement as provided herein, except as to any obligations provided for or
assumed in this Agreement Executive agrees to waive and release the Company, and
each of its affiliated or related entities, partnerships, parent or subsidiary
corporations, members, partners, stockholders, directors, officers, employees,
attorneys, agents, predecessors, successors and assigns, and each and all of
them (collectively referred to as the “Company Releasees”), from all claims,
damages, agreements, charges of discrimination or complaints of any nature
whatsoever, whether or not now known, suspected or claimed, matured or
unmatured, fixed or contingent, which Executive or his successors-in-interest
ever had, now has, or may claim to have against the Company Releasees, or any of
them, whether directly or indirectly, by reason of any act, event or omission
concerning any matter, cause or thing arising prior to the date of execution of
this Agreement, including, without limiting the generality of the foregoing, any
claims relating to or arising out of (i) Executive’s employment or the cessation
of that employment; (ii) any agreement between Executive and any of the Company
Releasees, including, without limitation, the Employment Agreement; (iii) any
tort or tort-type claims; (iv) any federal, state or governmental constitution,
statute, regulation or ordinance, including, but not limited to, Title VII of
the Civil Rights of 1964, the Employee Retirement Income Security Act, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act; (v) any claim for wages, salary, bonuses,
partnership interests, profit sharing, and/or any other compensation or benefit;
(vi) any impairment of Executive’s ability to obtain subsequent employment; or
(vii) any permanent or temporary disability or loss of future earnings as a
result of injury or disability arising from or associated with employment or the
termination of the employment relationship with any of the Company Releasees.
This release does not waive or release any claim Executive may have to
unemployment or workers’ compensation benefits. This release includes a waiver
of any rights Executive may have under Section 1542 of the California Civil
Code, or any similar statute or law of any other state, regarding the waiver of
unknown claims. Section 1542 provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, Executive
understands and agrees that this Agreement is intended to include in its effect,
without limitation, all claims, if any, which Executive may have and which
Executive does not now know or suspect to exist in his favor against the Company
Releasees, and this Agreement extinguishes any and all of those claims.

 

5.             Company Release.  As additional consideration to Executive, and
except as to any obligations provided for or assumed in this Agreement, the
Company agrees to waive and release Executive, and each of his attorneys,
agents, predecessors, successors and assigns, and each and all of them
(collectively referred to as the “Executive Releasees”), from all claims,
damages, agreements, or complaints of any nature whatsoever, whether or not
known, suspected or claimed, matured or unmatured, fixed or contingent, which
the Company or its successors-in-interest ever had, now has, or may claim to
have against the Executive Releasees, or any of them, whether directly or
indirectly, by reason of any act, event or omission concerning any matter, cause
or thing arising prior to the date of execution of this Agreement, including,
without limiting the generality of the foregoing, any claims relating to or
arising out of (i) Executive’s employment or the cessation of that employment;
(ii) any agreement between Executive and any of the Company Releasees,
including, without limitation, the Employment Agreement; (iii) any tort or
tort-type claims; (iv) any claim for fraud, self-dealing, or similar claim; and
(v) any federal, state or governmental constitution, statute, regulation or
ordinance. This release includes a waiver of any rights the Company may have
under Section 1542 of the California Civil Code (the language of which is set
forth above in paragraph 4), or any similar statute or law of any other State,
regarding the waiver of unknown claims. Notwithstanding the provisions of
Section 1542, and for the purpose of implementing a full and complete release
and discharge of all claims, the Company understands and agrees that this
Agreement is intended to include in its effect, without limitation, all claims,
if any, which the Company may have and which the Company does not now know or
suspect to exist in its favor against Executive Releasees, and this Agreement
extinguishes any and all of those claims.

 

6.             Acknowledgement.  Executive represents that he has had an
opportunity to discuss all aspects of this Agreement with his legal counsel, and
understands all provisions of this Agreement and is voluntarily entering into
its terms. Executive acknowledges the following: (i) he has twenty-one (21) days
from the date of his receipt of this Agreement to consider this Agreement before
signing it, and he hereby waives the foregoing twenty-one day period; (ii) he
has been advised in writing that he has the right to and may consult with an
attorney before executing this Agreement, and acknowledges that he has had the
opportunity to consult an attorney; and (iii) he has seven (7) days following
the execution of this Agreement to revoke this Agreement. To revoke this
Agreement, Executive must advise the Company in writing of his election to
revoke it within the seven (7) day period. Executive recognizes that he is
specifically releasing, among other claims, any claims he may have arising under
the Age Discrimination in

 

3

--------------------------------------------------------------------------------


 

Employment Act of 1967 (“ADEA”) and all amendments thereto. Executive
acknowledges that this Agreement is intended by the parties to comply with the
terms and provisions of the Older Workers Benefit Protection Act of 1990 and all
amendments thereto. Accordingly, if Executive does not revoke this Agreement
during the seven-day revocation period above, payment of the Severance Payment
will be remitted to Executive at his home address within two (2) business days
following the seven-day revocation period (the “Payment Date”).

 

7.             Public Statements.  Executive agrees that he shall not directly
or indirectly, make or ratify any statement, public or private, oral or written,
to any person that disparages, either professionally or personally, the Company
or its subsidiaries and affiliates, past and present, and each of them, as well
as its and their directors, officers and employees, and each of them, and the
Company agrees that it shall not directly or indirectly, make or ratify any
statement, public or private, oral or written, to any person that disparages
Executive, either professionally or personally.

 

8.             Indemnity.  The Company and Executive expressly acknowledge that
the provisions of their Indemnity Agreement, and the provisions of the
Employment Agreement set forth in paragraph 1 above, continue to apply to
Executive and the Company. Accordingly, the Company covenants and agrees that so
long as Executive shall be subject to any possible Proceeding, the Company,
subject to the terms hereof, shall promptly obtain and maintain in full force
and effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers. In all D&O Insurance
policies, Executive shall be provided the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors and officers.
Notwithstanding anything in this Section, the Company shall have no obligation
to obtain or maintain D&O Insurance if the Company determines in good faith that
insurance is not reasonably available, the premium costs for insurance are
disproportionate to the amount of coverage provided or the coverage provided by
insurance is so limited by exclusions that it provides an insufficient benefit.
For purposes of this Section 8, the term “Proceeding” shall include any
threatened, pending or completed action, suit or proceeding, whether brought by
or in the name of the Company or otherwise and whether of a civil, criminal or
administrative or investigative nature, by reason of the fact that Executive is
or was a director and/or officer of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent of another
enterprise, whether or not he is serving in such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement is
to be provided under the Indemnity Agreement.

 

9.             Miscellaneous Provisions.

 

9.1.          Personal Service.  This Agreement is personal to Executive and
shall not, without the prior written consent of the Company, be assignable by
Executive.

 

9.2.          Successors.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns and any such successor
or assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” and “assignee” shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
the stock of the Company or to which the Company assigns this Agreement by
operation of law or otherwise.

 

4

--------------------------------------------------------------------------------


 

9.3.          Modification.  This Agreement may not be amended or modified other
than by a written agreement executed by an Executive Officer of the Company.

 

9.4.          Complete Agreement.  This Agreement constitutes and contains the
entire agreement and final understanding concerning Executive’s employment
relationship with the Company and the other subject matters addressed herein and
therein between the parties, and supersede and replace all prior negotiations
and all agreements proposed or otherwise, whether written or oral, concerning
the subject matters hereof and thereof, provided, however, that notwithstanding
anything to the contrary in this Agreement, Sections 7 (Confidential
Information), 8 (Inventions and Patents), 9 (Non-Competition),
10 (Non-Solicitation of Customers), 11 (Noninterference with Employees),
12 (Assistance in Patent Applications) and 13 (Indemnity) of the Employment
Agreement, which are incorporated herein by reference, shall continue to apply
in accordance with their terms, and nothing herein or therein shall limit or
otherwise modify the indemnification obligations of the Company in favor of
Executive under the Company’s Certificate of Incorporation, Bylaws or the
Indemnity Agreement. Except as contained in the foregoing proviso, any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party.

 

9.5.          Litigation and Investigation Assistance.  Executive agrees to
cooperate to the extent reasonably requested in the Company’s defense against
any threatened or pending litigation or in any investigation or proceeding that
relates to any events or actions which occurred during the term of Executive’s
employment. To the extent the Company requests Executive’s assistance in such
matters at any time after the Consulting Period, Executive shall be compensated
by the Company at a mutually agreed upon hourly rate. The Company shall
reimburse Executive for all reasonable, out of pocket expenses incurred by
Executive in fulfilling his obligations under this Section.

 

9.6.          Severability.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

 

9.7.          Specific Performance.  It might be impossible to measure in money
the damage to a party if another party breaches this Agreement. If any such
failure occurs, the party damaged might not have an adequate remedy at law or in
damages. Therefore, each party consents to the issuance of an injunction or
other appropriate relief, and the enforcement of other equitable remedies,
against it to compel performance of this Agreement.

 

9.8.          Choice of Law.  This Agreement shall be deemed to have been
executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws.

 

5

--------------------------------------------------------------------------------


 

9.9.          Cooperation in Drafting.  Each party has cooperated in the
drafting and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against any party on the
basis that the party was the drafter.

 

9.10.        Counterparts.  This Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

9.11.        Arbitration.  As a material inducement to enter into this
Agreement, to the fullest extent allowed by law, any controversy, claim or
dispute between Executive and the Company will be submitted to final and binding
arbitration before a single neutral arbitrator in Orange County, California for
determination in accordance with the JAMS Employment Arbitration Rules, as the
exclusive remedy for such controversy, claim or dispute. In any such
arbitration, the parties may conduct discovery to the same extent as would be
permitted in a court of law. The arbitrator shall issue a written decision, and
shall have full authority to award all remedies which would be available in
court. The Company shall pay the arbitrator’s fees and any JAMS administrative
expenses. Any judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS TO
TRIAL BY JURY. This bilateral arbitration agreement is to be construed as
broadly as is permissible under relevant law. In connection with any arbitration
proceeding commenced hereby, the prevailing party shall be entitled to
reimbursement of its reasonable attorney’s fees and costs.

 

9.12.        Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

9.13.        Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an Executive Officer of the Company.
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

 

9.14.        Expenses.  Each party shall bear their own legal expenses and costs
in connection with the negotiation, preparation and execution of this Agreement.
In the event that any action or proceeding is brought in connection with this
Agreement, the prevailing party therein shall be entitled to recover its costs
and reasonable attorney’s fees

 

9.15.        Executive’s Death.  In the event of Executive’s death during the
time in which any Severance Payment and/or the other benefits are to be provided
to Executive, the Company shall pay or provide such Payment or benefit (but only
to the extent that the underlying benefit plans permit such contribution of
benefits) to such person or persons as Executive shall have directed in writing
or, in absence of a designation, the estate of Executive. In the event of
Executive’s death, reference in this Agreement to Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

 

6

--------------------------------------------------------------------------------


 

9.16.        Publicity.  To the extent the Company or Executive desire to
publicly announce the existence of this Agreement, or the termination of
Executive’s Employment Agreement, or as may be required by applicable law, both
parties agree to not make any public announcement or disclosure without the
other party’s prior written consent, such consent not to be unreasonably
withheld.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

By:

/s/ Paul E. Ross

 

 

Paul E. Ross, Chief Financial Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/Steven L. Muellner

 

Steven L. Muellner

 

7

--------------------------------------------------------------------------------